Exhibit 99.1 ENTRÉE GOLD INC. Annual Information Form FOR THE YEAR ENDED DECEMBER 31, 2008 DATED MARCH 26 2009 TABLE OF CONTENTS DATE OF INFORMATION 2 FORWARD LOOKING STATEMENT 2 CURRENCY AND EXCHANGE 3 DEFINED TERMS AND ABBREVIATIONS 3 CANADIAN DISCLOSURE STANDARDS FOR MINERAL RESOURCES AND MINERAL RESERVES 3 CORPORATE STRUCTURE 4 GENERAL DEVELOPMENT OF THE BUSINESS 5 DESCRIPTION OF THE BUSINESS 12 RISK FACTORS 14 MINERAL PROPERTIES 23 DIVIDENDS 34 CAPITAL STRUCTURE 34 MARKET FOR SECURITIES 34 ESCROWED SECURITIES 35 DIRECTORS AND OFFICERS 36 PROMOTERS 42 LEGAL PROCEEDINGS AND REGULATORY ACTIONS 42 INTEREST IN MANAGEMENT AND OTHERS IN MATERIAL TRANSACTIONS 42 TRANSFER AGENTS AND REGISTRARS 42 MATERIAL CONTRACTS 43 INTEREST OF EXPERTS 44 ADDITIONAL INFORMATION 44 APPENDIX ENTRÉE GOLD INC. ANNUAL INFORMATION FORM DATE OF INFORMATION Unless otherwise specified in this Annual Information Form, the information herein is presented as at December 31, 2008, the last date of the Company’s most recently completed financial year-end. FORWARD LOOKING
